In this autumn of 1986, the community of nations is again facing serious problem* and momentous decisions that affect the destiny of our peoples.
We are threatened by embroilment in hostilities as well as by famine and misery. Dangers threaten international economic and financial co-operation. The dignity of man is being violated in a thousand ways. Wars are taking place in many parts of the world. In the Republic of South Africa there is a threat of civil war. Natural disasters are compounded by man-made disasters with far-reaching
effects that transcend national boundaries.
But we see hopeful signs also. In Europe co-operation across the ideological boundaries is developing into a strong force for the preservation of peace. Negotiations between West and East on confidence-building and disarmament are being conducted in unprecedented depth. Encouraging progress has been registered. New negotiations are being prepared. Throughout the world the hand of those who seek co-operation instead of confrontation is becoming stronger. More and more people realize that we have become a community in pursuit of survival. There is a prevailing awareness that the survival of mankind requires co-operative solutions -for the prevention of war, for the protection of our ecological basis, for the new technological developments, for the peaceful use of the sea-bed and the peaceful use of outer space, for the fight against famine and disease, for solutions to international economic problems, including that of indebtedness. The peoples of the world want their Governments to recognize these signs.
The quest for superiority and hegemony, the quest for unilateral advantages, the exploitation of political, military and economic power, the attempt to bring others to their knees, the attempt to force one's own social order on others: all these are outdated aspirations. Again and again they have dragged mankind into
catastrophe. The peoples of the world are no longer prepared to tolerate such policies.
My country, the Federal Republic of Germany, is on the side of progress, co-operation, human rights, self-determination and peace. We regard man, in his unalterable dignity, in his uniqueness and in his freedom, as the focus of all action. Those values are the cornerstone of the alliance between democratic
Europe, the United States and Canada.
The President of this session of the General Assembly himself comes from a country that has sought international co-operation time and again to overcome difficult economic problems. I wish him and the United Nations good fortune and success.
I should like thank Mr. Perez de Cuellar for his excellent work, his wise decisions and his sensible initiatives as Secretary-General of the united Nations.
The 12 States members of the European Community, on their way towards European union and a common foreign policy, are speaking here from a common position. As representative of the Chairman of the Community, Sir Geoffrey Howe has spoken for all of us. Going on from there, I shall outline the views of the Federal Republic of Germany, which has irrevocably committed its destiny to that of Europe and which
is a firmly established member of the Western Alliance.
Europe, so often torn by wars in the course of its history, a continent from which conquest, force and repression have spread to all parts of the world, today's Europe wishes to be a continent of peace and an example of good-neighborly relations. The peoples of the European Community - first and foremost the Germans and the French - have shown that it is possible to replace centuries-old rivalry and deadly conflict with friendship and to grow together into a union of equals.
However, Europe is more than the Community of the Twelve. After all, Europe does not end at the Elbe and Werra Rivers. Hence, in taking our decisions we never forget that there are also Germans and Europeans to the east of us. As a nation in the center of Europe, we consider it our historical duty as Germans to defuse and eventually surmount the antithesis between East and West. We should be bad Germans and bad Europeans were we to do otherwise. That is why, during the 1970s, we put relations between the Federal Republic of Germany and its eastern neighbors on a new contractual basis, a basis that remains an unshakable cornerstone of our policy. Conscious of the course of history, we seek steady development of German-Soviet co-operation, which is an essential prerequisite for a realistic policy of European detente.
We shall consistently pursue the process of German-Polish reconciliation, we seek a peaceful modus vivendi in the whole of Europe based on co-operation and mutual trust. An ever-more important role in this effort falls to the two German States by virtue of the 1972 Treaty cm the Basis of Relations. We Europeans must develop and design our European home, which comprises Europe in its entirety, as a place fit to live in. We must not continue to accept the enormous commitment of resources and energies to the conflict between West and East.
If today Europeans are becoming more fully aware of their common identity and seeking to live peacefully in their common home, the doors in that home must be opened much wider. This means that it must not be a capital offense to pass through those doors from one part of the home to the other, we must rid borders of their awesome and divisive character, thereby enabling States with varying social systems to pursue their common and complementary interests and their responsibility for their common future in peaceful competition, so that their peoples no longer live in fear of each other but can get to know one another. The Europeans must, through a gradual process of reducing conflict potential and of fostering co-operation, elevate their relations to new forms, what we seek is a peaceful order in Europe based on the equality of all and on equal entitlement to security.
We seek a state of peace in Europe in which the German nation will regain its unity through free self-determination.
The defusing of the East-West antithesis depends greatly on the development of relations between the two super-Powers. For that reason, it is important that the second summit meeting between President Reagan and General Secretary Gorbachev should take place before the end of this year.
United States-Soviet nuclear and space negotiations must lead to positive results. The negotiating objective agreed upon by both parties in Geneva on 8 January 1985 to prevent an arms race in space and terminate it on earth has become an obligation towards all the peoples of the world. That obligation must be honored without reservation.
We attach particular importance to the negotiations on the American and Soviet intermediate-range missile systems. In recent months progress and rapprochement have been achieved in that field. We desire the global elimination of all American and Soviet land-based intermediate-range nuclear force of longer range. If that aim cannot be fulfilled in one step, we should like to see an interim result which leaves the lowest possible number of missiles cm both sides and sets equal ceilings on a global scale and for Europe.
We want the arms spiral finally to be reversed. We Germans will bring all our influence to bear to help negotiations to that end to an early result. We also desire drastic reductions in strategic nuclear potentials. The relationship between offensive and defensive weapons must be discussed in its proper context, as was agreed on 8 January 1985.
We consider it necessary that the provisions of the SALT II agreement continue to be observed and that the 1972 Treaty on the Limitation of An ti-Ball is tic Missile Systems be adhered to until the establishment of a new contractual basis.
Last weekend the 35 States participating in the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe adopted a final document. That document is a signal of hope. The Conference derived from a Franco-German initiative. At the beginning of this year the joint appearance of the French and German Foreign Ministers injected a fresh impetus. Its success is a triumph for common sense, responsibility and sound judgment. The measures agreed upon will apply to the whole of Europe from the Atlantic to the Urals. They will make the military behavior of the participating States more calculable, thereby helping to reduce distrust. They can facilitate progress at the Vienna mutual and balanced force reduction negotiations and, above all, initiate negotiations on conventional stability in the area between the Atlantic and the Urals. There are also too many conventional arms in Europe, and there is an imbalance to our detriment.
The offer of negotiations made by the Halifax meeting of the North Atlantic Treaty Organization (NATO) Foreign Ministers still stands. The Warsaw Pact has responded favorably. Action must be taken before this year is over. The aim of future negotiations must be to create a situation in which the size of the forces of both sides is determined solely by defensive requirements. On our side this is already the case. We must never forget that even a war waged with conventional arms alone would in today's Europe be a thousand times more horrific than the Second World War and would amount to multiple genocide in Europe.
Negotiations on the world-wide prohibition of chemical weapons have reached the stage at which it is possible for the community of nations as a whole to be freed from the scourge of chemical weapons. There is no longer any reason to delay an agreement.
In the important issue of a nuclear test ban, too, progress is possible. Stable and lasting peace requires co-operative structures in all areas. Apart from confidence-building and disarmament, this implies the establishment of an ordered system of political interaction as well as the broadest possible economic, technological, environmental and cultural co-operation. Peoples must have a part in exchanges and co-operation and be permitted to exercise the rights set forth in
the Helsinki Final Act.
We in Europe are endeavoring to bring about such a development within the framework of the Conference on Security and Co-operation in Europe, whose key elements are security and co-operation. The participation of the United States and Canada in that process corresponds to the reality of the security situation in Europe. The multilateral nature of the process gives all Europeans in Western, Eastern, neutral and non-aligned countries the opportunity to help build the Europe of the future, in which all States, irrespective of their social systems, will determine their own fate and their engagement in co-operation with their neighbors.
The follow-up meeting in Vienna to the Conference on Security and Co-operation in Europe, due to be opened at ministerial level in November, must point the way towards a peaceful order in Europe.
We seek a mandate for the continuation and expansion of the negotiations on confidence-building measures and disarmament in the whole of Europe on the basis of the encouraging results in Stockholm. We must take co-operative steps towards the establishment of more stable security structures in the conventional sphere.
In the field of economic co-operation, we seek greater transparency of markets, more exchanges and division of labor, and new forms of co-operation.
Everyone will benefit if the latest reactor-safety and environmental technology becomes accessible to all countries.Chernobyl was a warning signal.
Isolationism and trade wars are of no use to mankind; exchanges and co-operation are the way to accomplish common tasks, to increase the prosperity of all and to ward off dangers. Co-operative solutions to security issues will further extend the basis of trust, to the benefit of economic and technological co-operation.
We want human rights to be respected*, we seek more contacts and improved opportunities for human encounter, we seek even more youth exchanges, educational co-operation and progress in the field of information.
At this very moment there are real prospects of substantial progress, both in the relations and negotiations between the two super-Powers and in the multilateral process of detente, progress that will lead to a new end more lasting phase of fruitful relations between West and East. Tangible progress in Europe serves to promote development, security and stability throughout the world.
The European Community is already shouldering its responsibility for co-operation in the development of the third world. We do this without ambitions for political power and without wishing to impose our social model on others or to establish spheres of influence. We seek a world in which self-determination, social justice, human rights and fundamental freedoms are the paramount principles of interaction among all peoples.
International terrorism, the scourge of mankind, is directed against peaceful interaction among nations, the right to live and human dignity. It is the common task of the community of nations to fight this evil. The decisions of the General Assembly and the Security Council are an encouraging sign that awareness of this task is growing.
The continually worsening international refugee problem is a symptom of grave injustice in some parts of the world. The recommendations deriving from the discussion of the refugee initiative that I introduced in the General Assembly six years ago must lead to an improvement in international co-operation in this area. We hope that this session of the General Assembly will adopt by consensus the recommendations made by the Group of Experts.
Respect for the right of self-determination and respect for human rights are absolutely essential if peace is to be safeguarded. There is a direct path leading from the 1948 Universal Declaration of Human Rights through the two covenants on human rights to the prohibition of torture. By adopting the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, the community of nations has reaffirmed its desire to combat systematically this particularly abhorrent form of violation of human rights,. The next step should be the prevention of arbitrary executions. He shall continue to support the abolition of the death penalty.
Two years from now, in 1988, 40 years will have passed since the united Nations in its Universal Declaration of Human Rights took the vital pioneering step to embed human rights in international law. The United Nations needs institutions that will guarantee better protection of human rights. To this end, the appointment of a high commissioner for human rights is just as indispensable as the creation of a United Nations court of human rights. By such actions we could lend real significance to the year 1988. The persecuted and the suffering await a decisive and effective step on the part of the international community^
We roust not remain silent with regard to serious violations of human rights. If we find something intolerable, we have a duty to say so. Today this applies particularly to the inhumane and immoral system of apartheid, the systematic form of racial discrimination and segregation. The state of emergency in the Republic of South Africa has bred arbitrary and lawless action. An increasing death toll is the horrific outcome of a policy directed against people who wish only to live in their own country and to enjoy equal rights and freedom from discrimination. If the inhumane system of apartheid is not eliminated, the inevitable consequence will be even more violence, even more bloodshed and ultimately chaos and civil war.
Just as inhumanity cannot be reformed but only eliminated, apartheid is not
reformable and must therefore be abolished.
We demand the immediate initiation of dialog among the authentic representatives of all sections of the population and are preparing an initiative with that aim. We demand the immediate release of Nelson Mandela and all other political prisoners. We demand that the ban on the African National Congress and other political groups be lifted. We demand the termination of the state of emergency. The measures adopted by the European Community on 16 September 1986 lend emphasis to this political demand.
The internal tension generated by apartheid in South Africa reverberates through the entire region and is exacerbated by the South African policy of destabilizing its neighbors. This situation is further aggravated by the continuing illegal occupation of Namibia, whose people are denied their independence and their right of self-determination. The Federal Republic of Germany will not waver in its support for the earliest possible establishment of Namibian independence on the basis of Security Council resolution 435 (1978), as called for by the General Assembly at its fourteenth special session. There is no alternative to the United Nations proposed settlement as outlined in resolution 435 (1978).
The eighth summit conference of the non-aligned countries at Harare provided further evidence that genuine non-alignment is an important factor for peace and stability in inter national relations. We support the call addressed to the warring States of Iran and Iraq to put an end to the bloodshed in the Gulf region. We support the call made by the summit conference for the withdrawal of all foreign troops from Afghanistan and Cambodia. In Afghanistan, as in Cambodia, the right of peoples to self-determination must be realized.
In the same way, we advocate the right of the Palestinian people to exercise self-determination and to decide on their own future. This must come about within the framework of a peace settlement for the Middle East that guarantees all countries of the region, including Israel, safe and recognized boundaries and hence a secure existence as States.
We appeal to the regional groupings in all parts of the world to render their contribution to international stability.
We also need co-operative approaches to solve international economic problems and to align the international economic system with the needs of tomorrow. My country regards development co-operation between North and South as a central pillar of its policy in pursuit of peace. This is demonstrated by the rate at which our official aid has increased-, in 1985 its growth of 9 per cent far exceeded the growth of our gross national product. At the same time, our help is directed to areas where the need is greatest-, for that reason, the share of our aid devoted to Africa has been raised from 37 to 47 per cent. The Federal Government will also give its most vigorous support to the ProgramF of Action adopted at the special session of the United Nations General Assembly on the critical economic situation in Africa. We know that our world is facing a common fate, and we act accordingly. Our aim is a system of world-wide co-operation based on partnership and awareness of the interdependence of nations, in which private initiative and autonomous efforts have their place.
The first and elementary goal of development co-operation must be to free the world from hunger. To this and, we must enable farmers in all parts of the third world to produce enough food for themselves and for their domestic markets. In most of the developing countries rapid agricultural growth can prove to be a locomotive for national economies. All the aid devoted to rural development can bear fruit, however, only if the industrialized countries do not engage in ruinous competition with third-world food producers by subsidizing their own products. A stop must be put to the world-wide dumping of agricultural products.
We have managed so far to keep the problems of indebtedness under control by means of a co-operative strategy, but the crisis of indebtedness itself remains unresolved. It continues to pose a political challenge, but if it is to be overcome the international financial institutions, the governments of creditor countries and the private banks must play their part. Capital must at last begin to fl<w again from North to South instead of financing budgetary deficits in industrialized countries. It is of central importance that the private transfer of capital should be set in motion again. For this reason, the Federal Government has signed the Convention on the Multilateral Investment Guarantee Agency, which can become an effective means of attaining that goal. However, the indebted countries must also act. They must create conditions which will restore the confidence of domestic as well as foreign investors in the future of their countries. Only thus can the flight of capital be halted.
Another crucial task is that of revitalizing the international free trade system. The Punta del Este agreement on the opening of a new round of trade liberalization is an encouraging sign. We must strengthen and develop the General Agreement on Tariffs and Trade (GATT). We must prime radically the proliferation of agreements on voluntary restrictions; we must thin out the jungle of agricultural subsidies*, we must modernize GATT, and that means gradually incorporating services and foreign investments into the GATT system.
In an increasingly close-woven international economy, economic policies can no longer exist in isolation. Each country must see and consider the effects of its own economic policy on other countries. Here, too, co-operation and solidarity are called for. The greater a country, the greater is its economic responsibility to the rest of the world.
To establish the world-wide co-operative structures that will enable us to master our common future, we need a comprehensive dialog between industrialized and developing countries. I therefore consider it urgently necessary that we should at last inject new life into the North-South dialog and that we should orient that dialog towards the major issues affecting the future, thereby making it a potent factor in international politics and economics. In 1975, which is already 11 years ago now, as we took the first steps towards a large-scale North-South dialog, our thinking was determined by the study drawn up by the Club of Rome on the limits to growth. Shortages of energy, raw materials and foodstuffs, limits on the tolerance of the environment, seemed to be the law that would determine the future of the world. But we are beginning to sense that sane thing completely different is taking places a new technological revolution, which is establishing new and wider horizons for growth. New forms of technology -space technology, information technology and gene technology - permit a new type of growth that conserves energy and raw materials and which protects, indeed heals, the environment. This departure from the industrial age into a new era is not by any means peculiar to the Western countries but is a world-wide phenomenon. The new forms of technology can also bring decisive benefits to the developing countries in particular.
The potential of gene technology is immense. Let us remember that in the sixties high-yield varieties of rice and wheat led to the green revolution. India, which had hitherto been an importer of grain, became self-sufficient and even began to export grain. The new varieties were produced in the traditional manner by cross-breeding. Gene technology now offers far quicker and more effective ways of cultivating "made-to-order" plants, which are resistant to disease, can withstand drought and cold, can grow in over-saline soil and are rich in protein, and plants which breathe in nitrogen from the air, thereby relieving farmers of the need to buy expensive fertilizers.
A second green revolution seems set to take place in the nineties, its effects far exceeding those of the first. Above all, it will include regions hitherto at a disadvantage and be of great importance to arid zones such as the Sahel. Major improvements can also be expected in livestock breeding. Then there are the opportunities that gene technology opens up for medicine. For example, it gives us reason to hope that we can develop vaccines against tropical diseases that are at present incurable.
Great and new though the opportunities deriving from these new forms of technology may be, the risks associated with them are equally great and new. Gene-technology in particular raises issues of immense importance, since it gives man unprecedented power to interfere with the hereditary genes of living creatures.
The accident in the Chernobyl reactor brought home to us overnight how the task of mastering safely the risks of high technology has become a common responsibility, one that welds the nations of the world into a community in pursuit of survival. In Vienna the special International Atomic Energy Agency (IAEA) meeting on reactor safety has just begun. We hope that it will set negotiations in motion which will lead to universally binding safety standards and an international liability law. It is significant that that conference should take place under United Nations auspices, for the United Nations has become the indispensable forum for dealing with the issues that will determine our global future.
We must not, however, accept nuclear energy as the final answer to man's energy requirements? here, too, we must jointly seek new answers. The protection of the environment cannot today be guaranteed by an individual State when it relies on its own resources. Radioactivity, as we have seen, does not stop at national boundaries, nor do air and water pollution. It follows that environmental protection is no longer an affair to be dealt with by each individual State as it sees fit.
For thousands of years the inroads made by human technology into nature seemed so minimal that their overall impact could be disregarded. Nature appeared indestructible and inexhaustible. It is now realized, however, that technology has assumed dimensions that threaten to destroy the ecological balance of nature. We are living today with the shock of that discovery. Nothing is the same any more. International environmental policy has become a vital task. It is a safeguard for the future, a course of action dictated by our responsibility to future generations. In this field, we are confronted by fundamental tasks under the
heading of international domestic policy, a term which implies the need to act
together.
Those few references alone demonstrate the challenge facing all of us in this new technological revolution. What must be done - and here let me cite the Secretary-General's report to our Assembly - is;
"to manage safely, and to common advantage, the inventions of the human mind".
We need a North-South dialog that devotes itself to those new questions. It must be a dialog that takes as its starting point the immense structural upheaval currently taking place in the world and faces up to it in a courageous and forward-looking manner. What is needed is a global policy in which the problems of mankind are understood as tasks for mankind. Mankind, which has become a community in quest of survival, must recognize its responsibility to its contemporaries as well as to all future generations.
The United Nations is the forum where this policy must be discussed. This development must take place with due regard for the identity of all peoples, which have all made unique contributions to human history and to the civilizations of the world. Respect for others also entails respect for their cultural identity. Our international Organization must therefore promote a world-wide cultural dialog that sill prevent the submersion of native cultures by foreign influences and highlight the variety of cultural achievements for the benefit of all.
I have again stated the case for world-wide co-operation in a spirit of mutual confidence to resolve the major international issues facing us. To this end we need the United Nations as a sound international Organization, as the forum where openness prevails and as an indispensable negotiating framework. It draws its strength not least from its universality. That is why all peoples, including the Korean people, should be represented here. We must do everything possible to maintain the effectiveness of the United Nations. To this end, it is necessary for us, the Member States, to observe fully the obligations deriving from the Charter. It is also necessary for this session of the General Assembly to achieve positive results in its discussion of measures to increase the efficiency of the United Nations, based on the report of the 18 experts.
My Government supports the views outlined by the Secretary-General in his report on the role of the United Nations in international relations and the structural reforms needed to strengthen the Organization. My delegation welcomes the fact that the President has so clearly defined the operative objectives of the reform process. The United Nations needs reforms to remain strong and effective. For our part, we need a strong and effective United Nations so that through our co-operation here in the Organization the survival of mankind may be assured.
